Exhibit 10.2
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 24B-2 AND
ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST. COPIES OF THIS
EXHIBIT CONTAINING THE OMITTED INFORMATION HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED PORTIONS OF THIS DOCUMENT ARE
MARKED WITH A […].


CANADIAN TERRITORY MASTER OEM LICENSE AGREEMENT


This OEM License Agreement (this “Agreement”) is made and effective this 26th
day of September 2012 (the “Effective Date”), by and between Origin Oil, Inc., a
corporation duly organized and existing under the laws of the State of Nevada
with its principal place of business at 5645 W. Adams Boulevard, Los Angeles,
California 90016 (hereinafter, “OOIL”) and LH Opportunities Group Ltd. A
corporation duly organized and existing under the laws of the province of
Alberta, with its principal place of business at 228 Canniff Place SW Calgary,
Alberta, Canada T2W 2L8 (hereinafter “LH”).




RECITALS


1.
OOIL engages in the business of developing, manufacturing and marketing products
and services in biofuels, algae, industrial wastewater treatment and water
remediation for the oil and gas industries to multiple companies and through
significant investment of time and resources has built up a significant amount
of expertise, contacts, suppliers and customers in manufacturing, marketing,
shipping, fulfillment, and other related areas;



2.
LH and, associated companies (Ensteel Industries) or specialize in providing,
the design, manufacture and distribution of industrial, oil and gas, waste water
treatment systems, products, and capital and LH wishes to purchase Equipment
related to the Technology and license the technology from OOIL for use in
products designed, manufactured and/or distributed by LH and/or Enstell
Industries; and



3.
OOIL hereby grants LH non-exclusive license for the designated “Technology” to
be used in LH Products in all “Canadian Markets” identified by LH listed herein
below within the defined “Canadian Territory” and LH accepts and agrees to the
terms and conditions of this Agreement.



AGREEMENT


NOW, THEREFORE, in consideration of the covenants, promises, and obligations set
forth herein, and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, OOIL and LH agree as follows:


ARTICLE 1
DEFINITIONS


1.1
“Agreement” shall mean this document, Articles 1 through 16, inclusive, and all
Appendices or Exhibit(s) attached hereto and/or specified herein to be so
attached.  



1.2
“Confidential Information” means information relating to the business or
anticipated business of either party to this Agreement including, but not
limited to, trade secrets, know-how, inventions (whether patented or not),
ideas, improvements, works of authorship, derivative works, modifications,
product development plans, forecasts, strategies, names and expertise of
employees and consultants, techniques, processes, algorithms, software programs,
schematics, designs, contracts, customer lists, financial information, sales and
marketing plans and all other business and technical information.



1.3
“Equipment” shall mean any mechanical or electrical components or control
systems and algorithms provided related to the Technology.

 
 
 
1

--------------------------------------------------------------------------------

 

 
1.4
“Technology” shall be defined as certain mechanical and electrical designs,
control algorithms and the integration of these components to remove
contaminants for water treatment applications. These components may comprise,
but are not limited to, anode/cathode materials and assemblies, separation
devices, power supplies, software, PLCs SCADA systems, associated components,
and other support documentation beneficial to integrate the Technology into LH
Products.



1.5
“Markets” shall mean Companies either Canadian or international companies
domiciled in Canada, contractors, customers and consumers in the oil and gas
produced frac and industrial waste water treatment and recycling.



1.6
“Territory” shall principally mean in Canada: however it should be recognized
that in certain situations “territory” may extend to international jurisdictions
where Canadian controlled companies or International companies who have
operations or relationships originating business in Canada.  Further, LH
recognizes that OOIL may have other OEM accounts with international distribution
that extends into Canada that cannot be prohibited from conducting business
within Canada. ..



1.7
“Order” or “Orders” shall mean an order from LH for a definite amount of
Equipment related to the Technology with a delivery schedule of less than one
(1) year. The term “Order” shall not include letters of intent, memoranda of
intent or understanding, volume purchase agreements, blanket purchase agreements
or purchase orders with a delivery schedule of greater than one (1) year from
the date of issuance.



1.8
“Subsidiary Companies” means any entity now existing or hereinafter acquired
which is owned or controlled directly or indirectly by a party hereto as to
fifty percent (50%) or more of the issued shares and/or voting rights entitled
to vote for the election of directors or other governing authority or otherwise
having power to control such entity’s general activities, but only for so long
as such ownership or control shall continue.



1.9
“Effective Date” shall mean the date and time first written above.



1.10
LH Products” shall be defined as those  products designed, manufactured,
distributed or marketed by LH, in whole or in part, utilizing Technology
licensed or Equipment related to the Technology supplied by OOIL under the terms
of this Agreement.





ARTICLE 2
GRANT OF LICENSE


2.1
Grant of License.  Conditioned upon LH’s continued satisfaction of the terms and
conditions of this Agreement, OOIL hereby grants LH a non-exclusive Canadian
license to use the Technology and related Equipment in the manufacture,
distribution, and sale of LH Products in the designated Markets and within the
defined Territory.  LH hereby accepts said license, and LH agrees that it shall
not use the Technology or Equipment in the manufacture, distribution, and sale
of LH Products except as expressly set forth in this Agreement.



LH acknowledges that the grant of this license may limit OOIL’s ability to
commercialize the Technology to major international or national accounts.  LH
therefore acknowledges that its license may be subordinated to any exclusive
license granted by OOIL for the territory of that exclusive
license.  Subordination shall mean that LH’s license would become a sublicense
of the exclusive license. Said Subordination shall be under the identical terms
of this agreement with no interruptions, modifications, or changes to LH’s use
of this license in any manner what so ever.


 
All rights granted under this Agreement shall be construed narrowly, and any
rights to the Technology granted herein shall be limited only to the products
designed, built and marketed for the subject Market.  Under no circumstances
shall LH have any rights under this Agreement to use the Technology or Equipment
to manufacture, distribute, or sell any type of product that is designed to for
products in other Markets.  Further, any sale by LH of OOIL Technology or
related Equipment which is not integrated into LH products is strictly
prohibited without express written consent of OOIL in each instance.  In this
context, LH products shall mean products incorporating LH technology or
incorporating OOIL technology in other LH products, such as frac tanks, or as a
precursor to other technologies, such as Suncor’s TRO process..



 
 

2.2
Channels of Distribution.
LH may contract with distribution channels (producers, oil service companies,
water treatment companies, system integrators and engineering companies) of
their choice to act on behalf of LH, LH shall provide OOIL a quarterly summary
of pending opportunities and plans. LH and OOIL shall coordinate their
individual distribution plans to eliminate potential conflicts. Any compensation
to such channels shall be solely the responsibility of LH; and provided further
that LH shall cause any distribution channels contracted by LH hereunder to also
be bound by all restrictive covenants which bind LH under this Agreement.  Any
agreement with such distribution channel with respect to the Technology shall be
coterminous with this Agreement.  No prior written approval is required from
OOIL for the appointment of any LH Subsidiary Companies as a distribution
channel of the licensed Technology.



2.3
No Right to Sublicense.  LH may not sublicense the Technology license granted
hereunder unless that right is specifically granted as an amendment to the
agreement



2.4
Independent Contractor Status.  The relationship of OOIL and LH established by
this Agreement is that of independent contractors, and neither party is an
employee, agent, partner or joint venture of the other. LH shall not be
considered an agent or legal representative of OOIL for any purpose, and neither
LH nor any director, officer, agent, or employee of LH shall be, or be
considered, an agent or employee of OOIL. LH is not granted and shall not
exercise the right or authority to assume or create any obligation or
responsibility on behalf of or in the name of OOIL. All sales and other
agreements between LH and its customers are LH’s sole responsibility and will
have no effect on OOIL’s obligations under this Agreement.



2.5
Operations and Expenses. The detailed operations of LH under this Agreement are
subject to the sole control and management of LH. LH shall be responsible for
all of its own expenses and employees. LH shall provide, at its own expense,
such office space and facilities, and hire and train such personnel, as may be
required to carry out its obligations under this Agreement. LH agrees that it
shall incur no expense chargeable to OOIL, except as may be specifically
authorized in advance and in writing by OOIL.



2.6
No Other Rights. Except as expressly provided in this Agreement, no right, title
or interest is granted by OOIL to LH. No right, title or interest is granted by
OOIL to LH relating to products other than the Technology defined in paragraph
1.4.



 
2

--------------------------------------------------------------------------------

 


2.7
Improvements and Developments.



 
2.7.1  The Parties acknowledge that significant intellectual property, unique
processes and trade secrets (“Intellectual Property”) are embodied in the
Equipment and Technology, and the systems and activities thereof, and in the LH
Products and the systems and activities thereof.  Each of the parties hereto
further acknowledges and agrees that neither party has an interest in the
Intellectual Property of the other party and that no transfer of such
Intellectual Property is implied or will occur in connection with this Agreement
or any project hereunder or for any specific Intellectual Property use license
agreement that may need to be executed as part of a project. Each of the parties
shall ensure that its research partners such as public or private laboratories
involved in joint research, development or R&D projects shall be bound not to
infringe any of OOIL’s or LH’s rights in its Intellectual Property.

 
 
         2.7.2
In the event that either party conceives, reduces to practice or develops (in
whole or in part, either alone or jointly with others) any additional inventions
or discoveries relating to any Intellectual Property (“Developments”), then the
following rights and obligations shall apply:

 
a. If the Development relates to OOIL’s Intellectual Property, including but not
limited to the Technology or Equipment, then all right, title and interest in
such Development shall be the property of OOIL and LH does hereby assign,
including any divisions, continuations, and continuations-in-part thereof, and
in and to any and all Letters Patent of the United States, and countries foreign
thereto, which may be granted or have granted for said invention, and in and to
any and all reissues and reexaminations thereof, and in and to any and all
priority rights, convention rights, and other benefits accruing or to accrue to
OOIL with respect to the filing of applications for patents or securing of
patents in the United States and countries foreign thereto, unto OOIL and shall
ensure that LH assigns to OOIL such Development and all rights thereto,
including Intellectual Property.  If any such Development or rights therein
assigned hereunder are based on, incorporate, are improvements or derivatives
of, or cannot reasonably be made, used, reproduced and distributed without using
or violating, technology or intellectual property or other rights owned or
licensed by OOIL and not assigned hereunder, LH hereby grants OOIL a perpetual,
worldwide , royalty-free, non-exclusive, sublicensable right and license to
exploit and exercise all such technology and rights in support of OOIL’s
exercise or exploitation of any assigned Development or rights related thereto
(including any modifications, improvements and derivatives thereof). LH further
agrees to sign and execute all necessary and lawful future documents, including
applications for foreign patents, for filing divisions, continuations, and
continuations-in-part of said application for patent, for obtaining any reissue
or reissues of any Letters Patent which may be granted for the aforesaid
invention, as OOIL or its designee(s) may from time to time require and prepare
at its own expense.
 


b. If the Development relates to LH’s Intellectual Property, then all right,
title and interest in such Development shall be the property of LH and OOIL
shall assign and does hereby assign, or shall ensure that OOIL assigns, to LH
such Development and all rights thereto.  If any such Development or rights
therein assigned hereunder are based on, incorporate, are improvements or
derivatives of, or cannot reasonably be made, used, reproduced and distributed
without using or violating, technology or intellectual property or other rights
owned or licensed by LH and not assigned hereunder, OOIL hereby grants LH a
perpetual, worldwide, royalty-free, non-exclusive, sublicensable right and
license to exploit and exercise all such technology and rights in support of
LH’s exercise or exploitation of any assigned Development or rights related
thereto (including any modifications, improvements and derivatives thereof).
 
c. If the Development does not relate to the Intellectual Property of either
OOIL or LH and was developed jointly by the parties, then all right, title and
interest, including Intellectual Property, in such Development shall be the
joint property of OOIL and LH; provided, however, that in commercializing such
Developments, each of the parties hereby covenants not to compete during the
term of this Agreement and for a period of 5 (five) years, directly or
indirectly, in or with the other party’s then-current business.  The parties
shall negotiate in good faith the responsibilities for (i) filing and
prosecuting any patent applications for such Development, and (ii) enforcing any
rights derived from such patent applications.
 
d. If the Development does not relate to OOIL’s Intellectual Property and was
developed by LH without the assistance of OOIL, then all right, title and
interest, including Intellectual Property, in such Development shall be the
property of LH.
 
e. If the Development does not relate to LH’s Intellectual Property and was
developed by OOIL without the assistance of LH, then all right, title and
interest, including Intellectual Property, in such Development shall be the
property of OOIL.




ARTICLE 3
OBLIGATIONS OF LICENSEE


3.1
Diligence. LH shall use its best efforts to manufacture, distribute, and sell LH
Products that utilize the Technology and/or related Equipment.  If LH determines
that OOIL Technology is no longer the best technology for the Market, LH may
utilize the technology of its choice and this License is terminated under
paragraph 14.2.9.

 

 
 
3

--------------------------------------------------------------------------------

 
3.2
Consideration. LH and OOIL agree in principle that LH will be responsible for
the purchase, construction and installation of all OOIL Technology and related
equipment, with the exception of certain control software.  Further that
consideration for the license shall be in the form of royalties from revenue
sharing with LH.  The parties further agree in principle that revenue sharing
will be based on, without limitation, revenues generated from the sale or lease
of LH Products and license or royalties received by LH for the use of LH
Products.  OOIL share of revenue shall not be reduced by discounts or special
offerings to LH customers. Current fees and royalties are delineated in Appendix
B and as these fees and royalties are changed or developed, Appendix B will be
amended.



 
However in the initial phases of this Agreement, equipment costs and project
economics either are not known or will vary from project to project.  Therefore,
during this phase LH and OOIL shall negotiate in good faith to determine a
upfront licensing fee for the related Equipment provided by OOIL to LH and for
an on-going royalty fee that will be based on percentage of LH revenue from a
given project.  Both LH and OOIL recognize that in the early stage of this
commercialization of this technology, sales of these products will involve
projects with varying degrees of cost savings.  Each of the projects will
therefore involve unique economics and benefits to LH and OOIL. Specific
payments shall be remitted in accordance with Article 6 and paragraph 4.1.



3.3
Costs and Expenses. Except as expressly set forth herein, LH shall be solely
responsible for all costs and expenses related to developing saleable LH
Products for the identified markets and territories and the advertising,
marketing, promotion, and distribution of the LH Products and for performing its
obligations hereunder.



3.4
Sales Activity Reports.  Within thirty (30) days after the end of each calendar
quarter, LH shall send to OOIL a “Sales Activities Report” including the names
and quantities of LH Products sold, project names, terms of the sale and
licensing, volumes processed and the dollar amounts received by LH for the sale
and licensing of LH Products. “Net Sales” means, as applicable, the total sales
amount received by LH from its Customer for the LH Products less sales tax and
freight costs.



3.5
Inspection of Records.  At any time during normal business hours, upon written
notice and as often as OOIL may deem necessary, OOIL shall have the right, at
its expense, to audit and examine all relevant LH support documents to the Sales
Activity Report for the purpose of validating the completeness and accuracy of
the quarterly Sales Activity Reports.  The audit or examination may be performed
by OOIL or by an independent third party designated by OOIL. It is understood
and agreed that the documents provided by LH for the purpose of audit and
examination shall remain the property of LH and shall constitute “Confidential
Information” of LH.  The failure to produce documentation in support of the
Sales Activity Report shall constitute a material breach of this Agreement.



3.6
Indemnification. LH agrees to indemnify and hold OOIL, its officers, directors,
employees, successors, and assigns harmless from and against any and all losses,
damages or expenses of whatever form or nature, including attorneys’ fees and
other costs of legal defense, whether direct or indirect, that they, or any of
them, may sustain or incur as a result of any acts or omissions of LH or any of
its directors, officers, employees, or agents, including but not limited to (i)
breach of any of the provisions of this Agreement, (ii) negligence or other
tortuous conduct, (iii) representations or statements not specifically
authorized by OOIL herein or otherwise in writing, or (iv) violation by LH of
any applicable law, regulation, or order in or of the Territory or the United
States.



3.7
Joint Venture.  The parties acknowledge and agree that in the future they may
desire to alter their relationship whereby OOIL and LH’s relationship would be
that of joint venture partners or other equity holders.  Accordingly, OOIL
reserves the right to waive its rights to any payments to which it would be
entitled under this Agreement and convert such payments into equity
contributions in connection with a potential revised relationship structure with
LH.  Any waiver of rights by OOIL under this paragraph 3.7 shall not affect its
other rights hereunder or its right to require payments be made as described in
this Agreement.





 
 

ARTICLE 4
PRODUCTS & PRICES


4.1
Equipment Price.  As stated in Consideration, paragraph 3.2, LH and OOIL agree
in principle that LH will be responsible for the purchase, construction and
installation of all OOIL Technology and related equipment, with the exception of
certain control software.  However, in the initial phase or projects, it may be
expeditious for OOIL to provide certain equipment. The parties agree to work
together in good faith to establish prices and discounts for the Equipment.





4.2
Technology Implementation and Changes.  OOIL offers and requires OOIL
involvement in the design, implementation or integration of OOIL Technology in
LH products.  Further, any changes in the design related to OOIL Technology
require OOIL involvement in the design and their express written
approval.   OOIL reserves the right, from time to time in its sole discretion,
to discontinue certain Equipment or make changes to the Technology which do not
adversely affect the utility of the Technology to LH, to add new and additional
features to the Technology; and upon reasonable notice to LH, to change its
sales and distribution policies, not inconsistent with the terms of this
Agreement.



4.3
LH Product Pricing. LH shall provide OOIL with LH Product pricing information
for OOIL’s consideration and comment.  Not less than thirty (30) days prior to
the launch of each new LH Product, LH shall advise OOIL of the anticipated
market price of the new LH Product(s).  The foregoing notwithstanding, the
pricing of LH Products shall be the exclusive responsibility of LH.

 
 
4

--------------------------------------------------------------------------------

 

 
4.4
Quality Control.  LH shall cooperate with OOIL, in a commercially reasonable
manner, to permit OOIL to ascertain that the  LH Products meet OOIL’s quality
standards.



4.5
Inspection.  LH shall not make any use of, sell or distribute any OOIL
Technology or related equipment prior to OOIL granting final written approval of
the quality of the product, as to the use, implementation, design and
construction of the Equipment and/or Technology with and into the LH Products.
LH shall not have any rights against OOIL for damages or other remedies by
reason of OOIL’s failure or refusal to grant any approval.





ARTICLE 5
PURCHASE ORDERS


5.1
Purchase Orders.  If certain equipment is to be provided by OOIL to LH, LH shall
issue a written purchase order listing the specific equipment, price and terms
of sale.

 
 

 
OOIL hereby covenants and agrees to sell LH all of the specified Equipment
related to the Technology required by LH as confirmed by written orders tendered
by LH to OOIL.  All orders for Equipment by LH shall be confirmed by a written
purchase order in form acceptable to OOIL; provided, however, that an order may
initially be placed orally, by fax or email if a written Purchase Order is
received by OOIL within seven (10) days of said oral, fax or email order.



5.2
Agreement Governs. Purchase Orders shall be governed by the terms of this
Agreement. Nothing contained in any Purchase Order shall in any way modify or
delete the terms and conditions contained herein or add any additional or
different terms or conditions to the terms and conditions of this Agreement.



5.3
Order Changes. Purchase Orders may be canceled only with OOIL’s prior written
approval.  Cancellation of a Purchase Order is subject to a restocking charge
equal to ten percent (10%) of the aggregate value of such Purchase Order.


 
ARTICLE 6
ROYALTY PAYMENTS


6.1.1  
Within […] days after the end of each calendar quarter, LH shall remit to OOIL
royalty payments due to OOIL as specified in the Sales Activity Report described
in paragraph 3.4 herein.  Payment will only be made to OOIL with funds that have
been actually received by LH from its customers. Receipt of payment by LH from
its customers is a condition of any Royalty payment to OOIL.





6.1.2  
OOIL and LH are each responsible for their own taxes on any Royalty payment
transactions.





ARTICLE 7
PAYMENT AND TAXES


7.1
Payment Terms. Payment of any and all amounts due under this Agreement shall be
in U.S. Dollars.  LH shall pay for the Equipment purchases pursuant to Article 5
within […] by wire transfer or check to OOIL’s designated account.



7.2
Offsets. Any credits, allowances, or other amounts payable to or creditable by
LH shall be subject to offset for any claims or other amounts owed by LH to OOIL
pursuant to the provisions of this Agreement.



7.3
Taxes.  Prices do not include and are net of any foreign or domestic
governmental taxes or charges of any kind that may be applicable to the sale,
licensing, marketing or distribution of the Equipment or Technology, including
without limitation excise, sales, use, or value-added taxes; customs or other
import duties; or other taxes, tariffs or duties.  LH shall be responsible for
and shall pay all such taxes and charges levied against OOIL in a timely manner.
When OOIL has the legal obligation to pay or collect such taxes, excluding taxes
on the income of OOIL, the appropriate amount shall be invoiced to LH and paid
by LH within thirty (30) days of the date of invoice unless LH provides OOIL
with a valid tax exemption certificate authorized by the appropriate taxing
authority.



ARTICLE 8
DELIVERY, REJECTION AND RETURN OF TECHNOLOGY


8.1
Shipment and Delivery. Equipment related to the Technology delivered pursuant to
the terms of this Agreement shall be suitably packed for shipment in OOIL’s
standard shipping cartons, marked for shipment to the destination specified in
LH’s Purchase Order, and delivered to the carrier agent […], California, United
States, at which time risk of loss shall pass to LH. Unless otherwise specified
in writing by LH in LH’s purchase order, OOIL shall select the carrier. All
freight, insurance, and other shipping expenses, as well as expenses for any
special packing requested by LH and provided by OOIL, shall be paid by LH. All
shipment and freight charges shall be deemed correct unless OOIL receives from
LH, no later than […] after the date of shipment, a written notice specifying
the shipment, the purchase order number, and the exact nature of the discrepancy
between the order and the shipment in number or type of Technology shipped, or
freight or other charges, as the case may be.



8.2
Title. OOIL shall retain all right, title and interest in and to Equipment
related to the Technology delivered to LH until OOIL has received all applicable
payments therefore.

 
 
 
5

--------------------------------------------------------------------------------

 

 
8.3
Inspection and Rejection.  LH shall inspect all equipment related to the
Technology promptly upon receipt thereof and may reject any defective equipment
related to the Technology, provided that LH shall (i) within the earlier of […]
days after receipt of such alleged defective equipment related to the Technology
or […] days after discovery of such alleged defect, notify OOIL of its rejection
and request a Return Material Authorization (“RMA”) number and (ii) within […]
days of receipt of the RMA number from OOIL return such rejected Technology to
OOIL, freight prepaid and properly insured. Equipment related to the Technology
not rejected within the foregoing time periods shall be deemed accepted by LH.
In the event that OOIL determines that the returned Technology is defective and
properly rejected by LH, OOIL shall at its option, repair or replace such
defective equipment related to the Technology, or accept return for credit of
such defective Technology. OOIL shall return to LH, freight prepaid, all
repaired or replaced Technology properly rejected by LH. In the event that any
rejected product is determined by OOIL to not be defective or to have been
modified or subjected to unusual electrical or physical stress, misuse, abuse or
unauthorized repair, LH shall reimburse OOIL for all costs and expenses related
to the inspection, repair, if any, and return of such equipment related to the
Technology to LH.  Once accepted, LH shall have title to the equipment and the
responsibility for the function and support of the equipment.



8.4           Returned Product. LH shall only return equipment related to the
Technology to OOIL with OOIL’s prior written approval. Any Technology returned
to OOIL by LH as authorized under this Agreement shall be shipped, […] OOIL’s
address first set forth above or such other location as OOIL may instruct LH,
and shall be packed in its original packing material where practicable. OOIL may
refuse to accept any equipment related to the Technology not packed and shipped
as herein provided.


ARTICLE 9
TECHNICAL SUPPORT


9.1
Support by OOIL.  OOIL shall be responsible for supporting all Technology
distributed hereunder. OOIL technical support (Level 3) shall be limited to
direct and  reasonable technical support to LH, including without limitation (i)
maintaining trained and competent technical and engineering support personnel
for the Technology who are sufficiently knowledgeable with respect to the
Technology to answer LH’s questions regarding the use and operation of the
Technology, (ii) designating a technical liaison to coordinate technical support
to LH, (iii) responding promptly to requests for technical support from LH, and
(iv) providing technical support services to address and resolve LH’s support
requests with respect to the Technology. LH shall ensure that LH’s technical and
engineering support personnel attend any training required by OOIL with respect
to the Technology.  OOIL technical support is specifically exclusive of any
direct technical support to LH customers or resellers.



9.2
Support by LH. LH is responsible for all direct technical support for its
customers (Level 1) and resellers (Level 2) either delivered by LH or its
nominee.  LH shall ensure that all customer questions regarding the use or
operation of LH Products are initially addressed to and answered by LH. Unless
otherwise agreed in writing by OOIL, LH shall not represent to any third party
that OOIL is available to answer questions from any customer directly.



9.3
Conformance with OOIL Policy. LH will provide prompt and effective service and
repair of Technology in the Territory in accordance with OOIL’s standard support
policies then in effect.



9.4
Additional Responsibilities.  Without limiting the foregoing and in addition to
any other obligations set forth in OOIL’s then current support terms and
conditions, LH also shall be responsible for (i) providing sufficient
information to OOIL for OOIL to duplicate any reported error in the Technology;
(ii) incorporating updates into the Technology promptly upon receipt thereof
from OOIL; (iii) reporting errors promptly in writing in accordance with OOIL’s
standard support procedures; and (iv) providing reasonable cooperation and full
information to OOIL in the furnishing of support for the Technology.



ARTICLE 10
DISCLAIMER OF WARRANTY


10.1
OOIL makes no warranties or conditions, express, statutory, implied or
otherwise, and OOIL specifically disclaims the implied warranties and conditions
of merchantability, fitness for a particular purpose, and all other implied
warranties or conditions arising from course of dealing, usage of trade or
custom. Notwithstanding the foregoing, OOIL does not exclude liability to the
extent that such liability may not be excluded or limited by law.



ARTICLE 11
CONFIDENTIALITY AND PROPRIETARY RIGHTS


11.1
Confidentiality. The parties acknowledge that by reason of the relationship
created herein both OOIL and LH will have access to certain information and
materials concerning one another’s business, plans, customers, technology, and
products that are confidential and of substantial value, which value would be
impaired if such information were disclosed to third parties (“Confidential
Information”). OOIL and LH agrees that it will not use in any way for its own
account or the account of any third party, nor disclose to any third party, any
Confidential Information revealed to it pursuant to the terms of this Agreement.
LH and OOIL shall communicate to specifically identify any particular
information or materials as confidential.  In the event of termination of this
Agreement, there shall be no use or disclosure by either party of any
Confidential Information and each party agrees not to reproduce, manufacture,
have reproduced or have manufactured any computer software programs, devices,
components or assemblies utilizing any of the confidential information.

 
 
6

--------------------------------------------------------------------------------

 

 
11.2
Proprietary Rights. LH agrees that OOIL retains all of its right, title and
interest in and to all patents, trademarks, trade names, inventions, copyrights,
know-how and trade secrets relating to the Technology, and the design,
manufacture, operation or service of the Technology including any improvements
relating to the Technology developed by OOIL during the course of this
Agreement. The use by LH of any of these property rights is authorized only for
the purposes herein set forth and upon termination of this Agreement for any
reason such authorization will cease. LH shall not (and shall require that its
customers do not) remove, alter, cover or obfuscate any patent, trademark,
copyright or other proprietary rights notices placed or embedded by OOIL on or
in the Technology. LH shall not make use of any OOIL trademarks without prior
approval by OOIL of such usage.



ARTICLE 12
INTELLECTUAL PROPERTY INDEMNIFICATION


12.1
Limited Indemnity. LH agrees that OOIL has the right to defend, or at its option
to settle, and OOIL agrees, at its own expense, to defend or at its option to
settle, any third party claim, suit or proceeding (collectively, “Action”)
brought against LH alleging that the Technology infringes any patent, copyright
or trademark in existence as of the Effective Date, subject to the limitations
hereinafter set forth. OOIL shall have sole control of any such Action or
settlement negotiations, and OOIL agrees to pay, subject to the limitations
hereinafter set forth, any final judgment entered against LH on such issue in
any such Action defended by OOIL. LH agrees that OOIL will be relieved of the
foregoing obligations unless LH notifies OOIL in writing of such Action within
thirty (30) days after becoming aware of such action, gives OOIL authority to
proceed as contemplated herein, and gives OOIL proper and full information and
assistance to settle and/or defend any such Action. If it is determined by a
court of competent jurisdiction, or if OOIL believes, that the Technology, or
any part thereof, infringes any patent, copyright or trademark, or if the sale
or use of the Technology, or any part thereof, is, as a result, enjoined, then
OOIL may, at its election, option, and expense: (i) procure for LH the right
under such patent, copyright or trademark to sell or use, as appropriate, the
Technology or such part thereof; (ii) replace the Technology, or part thereof,
with other noninfringing suitable products or parts; (iii) suitably modify the
Technology or part thereof; or (iv) remove the Technology, or part thereof,
terminate distribution or sale thereof and refund the payments paid by LH for
such Technology.



12.2
Limitations. Notwithstanding the provisions of Section 12.1 above, OOIL assumes
no liability for infringement claims arising from (i) combination of the
Technology or portions thereof with other intellectual property not provided by
OOIL if such infringement would not have occurred but for such combination, or
(ii) the modification of the Technology or portions thereof unless such
modification was made or authorized by OOIL, when such infringement would not
have occurred but for such modification.

 
ARTICLE 13
LIMITATION OF LIABILITY


13.1
In no event shall either party be liable for lost profits, cost of procurement
of substitute goods, or any other special, reliance, incidental, or
consequential damages, however caused and under any theory of liability whether
based in contract, tort (including negligence), products liability, or
otherwise. The foregoing limitations shall apply regardless of whether such
party has been advised of the possibility of such damages and notwithstanding
the failure of essential purpose of any limited remedy stated herein.

 
ARTICLE 14
TERM AND TERMINATION


14.1
Term.  Unless earlier terminated pursuant to Section 14.2 below or by mutual
written consent, this Agreement shall commence upon the Effective Date and
continue in full force and effect for an initial term expiring on [__3
years________]. LH retains the right to auto renew the Agreement for recurring
additional terms by written mutual consent of the parties.



14.2
Termination. This Agreement may be terminated prior to the expiration of the
initial term by prior written notice to the other party as follows:



 
14.2.1
By either party upon written notice of termination if the other party breaches
any material term or condition of this Agreement and fails to cure that breach
within thirty (30) days after receiving written notice stating the nature of the
breach and the non-breaching party’s intent to terminate; or



 
14.2.2
By either party, effective immediately, if the other party should become the
subject of any voluntary or involuntary bankruptcy, receivership, or other
insolvency proceedings or make an assignment or other arrangement for the
benefit of its creditors, or if such other party should be nationalized or have
any of its material assets expropriated; or



 
14.2.3
By either party, effective immediately, if there should occur any unauthorized
material change in the management, ownership, control, sales personnel, sales
and marketing capability, or financial condition of the other party that
prevents the other party from fulfilling its obligations hereunder; or



 
7

--------------------------------------------------------------------------------

 


 
14.2.4
By OOIL, effective immediately, if any law or regulation should become adopted
or in effect in the Territory that would restrict OOIL’s termination rights or
otherwise invalidate any provisions hereof; or



 
14.2.5
By OOIL, effective immediately, if LH should violate the terms of paragraph
15.1, below; or



 
14.2.6
By OOIL, effective immediately, if LH knowingly makes any false or untrue
statements or representations to OOIL herein; or



 
14.2.7
By OOIL, effective immediately, if LH is more than 60 business days late in
making the payment required under Section 3.2, or is late by more than 90
business days for any other payment to be made to OOIL as required under this
Agreement.



 
14.2.9 By OOIL, effective immediately, if LH is not longer utilizing OOIL
Technology in LH products.

 
14.3
Purchase Orders; No Waiver.  Notwithstanding the foregoing, LH shall be
obligated to accept deliveries of equipment related to the Technology for which
orders were accepted by OOIL prior to the effective date of termination. After
any notice of termination has been delivered by either party hereunder,
deliveries of equipment related to the Technology from OOIL to LH, unless
otherwise agreed by OOIL in its sole discretion, shall require prepayment by
wire transfer by LH to OOIL. The acceptance of any order for the sale of any
equipment related to the Technology to LH after the termination or expiration of
this Agreement shall not be construed as a renewal or extension of this
Agreement nor as a waiver of termination of this Agreement.



14.4
Rights of Parties Upon Termination or Expiration. The following provisions shall
apply on the termination or expiration of this Agreement.



 
14.4.1
Cessation of Sales Activities. LH shall cease all sales and other activities on
behalf of OOIL and shall return to OOIL and immediately cease all use of
Confidential Information previously furnished by OOIL and then in Lh’s
possession;



 
14.4.2
Acceleration of Amounts Owed. All indebtedness of LH to OOIL shall become
immediately due and payable without further notice or demand, which is hereby
expressly waived;



 
14.4.3
No Obligation to Repurchase. OOIL shall have no obligation to repurchase or to
credit LH for its inventory of equipment related to the Technology at the time
of termination of this Agreement. OOIL may, at its sole option, repurchase from
LH at the prices paid by LH less a 20% restocking fee, any or all inventory of
Technology originally purchased by LH from OOIL and remaining unsold by LH.



14.5
No Liability for Termination. Except as expressly required by law, in the event
of termination of this Agreement by either party in accordance with any of the
provisions of this Agreement, neither party shall be liable to the other,
because of such termination, for compensation, reimbursement or damages on
account of the loss of prospective profits or anticipated sales or on account of
expenditures, inventory, investments, leases or commitments in connection with
the business or goodwill of OOIL or LH. Termination shall not, however, relieve
either party of obligations incurred prior to the termination.  Termination of
this Agreement by OOIL, pursuant to 14.2.1, shall not alter the obligation of LH
to remit the minimum royalty payments specified in paragraphs 3.5 and 6.1, of
this Agreement.



14.6
Survival. Except for termination by OOIL pursuant to paragraph 14.2.1 above, LH
may sell Products existing in its inventory as of the effective date of
termination of this Agreement for a period of one hundred eighty (180) days
after the effective date of such termination (“Wind-Down Period”).  During the
Wind-Down Period, the provisions of paragraph 2.2, and Article 16 shall survive.



ARTICLE 15
COMPLIANCE WITH LAWS


15.1
Export Control. Any and all obligations of OOIL to provide the Technology, as
well as any technical data, shall be subject in all respects to such United
States laws and regulations as will from time to time govern the license and
delivery of technology and products abroad by persons subject to the
jurisdiction of the United States, including the Export Administration Act of
1979, as amended, any successor legislation, and the Export Administration
Regulations issued by the U.S. Department of Commerce, Bureau of Export
Administration. LH represents and warrants that it will not export or re-export
the Technology or technical data related thereto except in conformity with such
laws and regulations.



15.2
Local Law. LH shall notify OOIL of the existence and content of any mandatory
provision of law in the Territory that conflicts with any provision of this
Agreement at the time of its execution or thereafter.



15.3
Liability of OOIL. The provisions of this Agreement under which the liability of
OOIL is excluded or limited shall not apply to the extent that such exclusions
or limitations are declared illegal or void under the laws applicable in the
countries in which Products are sold hereunder.



15.4
Questionable Payments. LH certifies that neither it, nor any of its directors,
officers, employees, or agents is an official, agent, or employee of any
government or governmental agency or political party or a candidate for any
political office on the date of this Agreement. LH shall promptly notify OOIL of
any event that would or may result in an exception to the foregoing
representation. LH shall not, directly or indirectly, in the name of, on behalf
of, or for the benefit of OOIL offer, promise to pay, or pay any compensation,
or give anything of value to, any official, agent, or employee of any government
or governmental agency, or to any political party or officer, employee, or agent
thereof. Any breach of the provisions of this paragraph 15.4, shall entitle OOIL
to terminate this Agreement effective immediately upon written notice to LH
pursuant to paragraph 14.2 above.



ARTICLE 16
MISCELLANEOUS PROVISIONS


16.1
Governing Law; Venue. This agreement has been negotiated and entered into in the
State of California, and shall be governed by, construed and enforced in
accordance with the internal laws of the State of California, applied to
contracts made in California to be wholly performed in California.  Except as
otherwise provided herein, the United States District Court for the Central
District of California shall have jurisdiction to enforce the terms of this
Agreement and any action for breach of the agreement or to enforce any of the
terms of this agreement shall be filed in the United States District Court for
the Central District of California.  In the event that the United States
District Court for the Central District of California lacks jurisdiction
pursuant to 28 U.S.C. § 1441(b) or otherwise refuses to exercise jurisdiction
over the parties or causes relating to this Agreement, then the general
jurisdiction Courts of the State of California, located in Los Angeles,
California shall have jurisdiction to enforce the terms of this Agreement and
adjudicate any action for breach of the Agreement.

 
 
8

--------------------------------------------------------------------------------

 

 
16.2
Assignment. LH may not transfer or assign any of its obligations under this
Agreement without the prior written consent of OOIL. OOIL may freely transfer or
assign its rights under this Agreement without the prior written consent of LH.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.



16.3
No Implied Waivers. The failure of either party at any time to require
performance by the other of any provision hereof shall not affect the right of
such party to require performance at any time thereafter, nor shall the waiver
of either party of a breach of any provision hereof be taken or held to be a
waiver of a provision itself.



16.4
Severability. If any provision of this Agreement is held to be invalid by a
court of competent jurisdiction, then the remaining provisions will nevertheless
remain in full force and effect. The parties agree to renegotiate in good faith
those provisions held to be invalid to create valid, enforceable provisions
which provisions shall reflect as closely as possible the original intent of the
parties.



16.5
Force Majeure. Except for payment of monies, neither party shall be liable for
failure to fulfill its obligations under this Agreement or any purchase order
issued hereunder or for delays in delivery due to causes beyond its reasonable
control, including, but not limited to, acts of God, man-made or natural
disasters, earthquakes, fire, riots, flood, material shortages, strikes, delays
in transportation or inability to obtain labor or materials through its regular
sources. The time for performance of any such obligation shall be extended for
the time period lost by reason of the delay.



16.6
Conflicting Terms. The parties agree that the terms and conditions of this
Agreement shall prevail, notwithstanding contrary or additional terms, in any
purchase order, sales acknowledgment, confirmation or any other document issued
by either party effecting the purchase and/or sale of Technology.



16.7
Headings. Headings of paragraphs herein are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.



16.8
Notice. Any notice required or permitted to be given under this Agreement shall
be delivered (a) by hand, (b) by registered or certified mail, postage prepaid,
return receipt requested, to the address of the other party first set forth
above, or to such other address as a party may designate by written notice, (c)
by overnight courier, or (d) by fax with confirming letter mailed under the
conditions described in (b) above. Notice so given shall be deemed effective
when received, or if not received by reason of fault of addressee, when
delivered.



16.9
Interpretation:  No provision of this agreement is to be interpreted for or
against either party because that party or that party’s representative drafted
such provision.



16.10
Indemnity:  In the event that any party violates the terms of this Agreement,
then the party violating this agreement shall indemnify and hold harmless the
non-breaching parties from any and all liability, costs, expenses and fees,
including attorneys’ fees (whether suit is actually filed and in connection with
all appeals), arising from said violation of this agreement or arising from an
action to enforce the terms of the agreement.



16.11
Arbitration Agreement.  Except as specified in paragraph 6.5 of this Agreement,
any unresolved controversy or claim arising out of or relating to this Agreement
shall be submitted to binding arbitration under the auspices of Judicial
Arbitration & Mediation Service (JAMS) in accordance with its rules then in
effect, and judgment upon any award rendered in such arbitration will be binding
and may be entered in any court having jurisdiction thereof.  Except as
otherwise provided herein, each party will bear its own costs in respect of any
disputes arising under this Agreement.



16.12
Waiver of Jury Trial.  Each party hereto hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
administration, performance, enforcement or termination hereof.



16.13
Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements relating thereto, written or oral, between the parties. Amendments to
this Agreement must be in writing, signed by the duly authorized officers or
representatives of the parties.





 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the specified Effective Date.




ORIGIN OIL, INC.








_______________________________
By:  Riggs Eckelberry, CEO
Date:  November 26, 2012






&
LH Opportunities Group Ltd.




_______________________________


BY: William J Ross President
Date: November 22, 2012






 
10

--------------------------------------------------------------------------------

 












OEM LICENSE AGREEMENT


 
APPENDIX “A”
 



Pursuant to the terms of the Agreement, OOIL hereby grants LH the right to
manufacture, distribute, and sell LH Products incorporating OriginOil Technology
in the following specified Markets. Further, OOIL recognizes LH’s potential and
role in Calgary/western Canadian sector, OOIL grant LH Most Favored Nation
status for this territory. By this OOIL means that OOIL will ensure that to the
extent OOIL can, OOIL will favor LH for that sector (referring all leads to LH,
etc.) and will not grant additional OEMs in that sector for a period of at least
two years, renewable.
 
1.  
All Canadian markets in the Oil & Gas and Frac and Produced Water Treatment
Market - This market includes the sale of any produced water treatment equipment
utilizing OOIL Technology to producers, oil service companies, water treatment
companies, system integrators and engineering companies in the oil and gas
marketplace. It is also recognized that LH may proceed into other international
jurisdictions whereby business relationships originated in Canada.





 
11

--------------------------------------------------------------------------------

 






 
2.
OEM LICENSE AGREEMENT



 
APPENDIX “B”







ROYALTY


The Royalty Fee shall be equal to the following:


             […]




 
 
 
 
12
